Case: 14-14912   Date Filed: 07/01/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14912
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:12-cv-00734-PGB-KRS



MICHELLE HOPKINS,

                                                           Plaintiff-Appellant,

                                  versus

JPMORGAN CHASE BANK, NA,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (July 1, 2015)

Before TJOFLAT, MARCUS and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 14-14912     Date Filed: 07/01/2015    Page: 2 of 6


      In April 2003, JPMorgan Chase Bank, N.A. (“Chase Bank”) hired Michelle

Hopkins, an African-American female, as a Financial Service Advisor. Her duties

involved engaging and servicing Chase Bank customers during inbound calls by

answering questions and resolving problems. In 2010, the bank placed Hopkins on

a Performance Improvement Plan (“PIP”) because she was failing to meet or

exceed the standards under which she was working. Her performance did not

improve, so, on September 16, 2011, the bank terminated her employment.

      On May 15, 2012, Hopkins brought this action against Chase Bank, claiming

racial discrimination and retaliation in violation of Title VII of the Civil Rights

Act, 42 U.S.C. §§ 2000e-2(a) & 2000e-3(a), and age discrimination in violation of

the Age Discrimination in Employment Act, 29 U.S.C. § 623(a). Chase Bank

denied liability and, after discovery closed, successfully moved for summary

judgment. Hopkins now appeals. In her opening brief, Hopkins argues (1) that the

Magistrate Judge abused her discretion by failing to conduct an evidentiary hearing

before denying her motion for sanctions and declining to impose sanctions against

Chase Bank for spoliation of evidence; (2) that the District Court abused its

discretion by denying her motion for relief from the final judgment or order,

pursuant to Federal Rule of Civil Procedure 60(b); (3) that the Magistrate Judge

should have recused sua sponte due to her personal bias; (4) that the District Court

erred in denying her request for a jury trial; and (5) that she was denied access to


                                           2
                Case: 14-14912       Date Filed: 07/01/2015       Page: 3 of 6


the courts. In her reply brief, she raises one final argument: that the District Court

erred in granting Chase Bank summary judgment. We consider Hopkins’s

arguments in order. Finding all six claims to be meritless, we affirm the District

Court’s judgment.

                                               I.

       Hopkins had fourteen days in which to file with the District Court an

objection to the Magistrate Judge’s non-dispositive order denying her motion for

sanctions based on spoliation. Fed. R. Civ. P. 72(a). By failing to file such an

objection, Hopkins waived her argument that the judge erred in denying the motion

for sanctions. Farrow v. West, 320 F.3d 1235, 1248 n.21 (11th Cir 2003). 1

                                               II.

       We review the denial of a Rule 60(b) motion for abuse of discretion. Rice v.

Ford Motor Co., 88 F.3d 914, 918–19 (11th Cir. 1996). We employ the same

standard in reviewing the district court’s application of its local rules. See Fils v.

City of Aventura, 647 F.3d 1272, 1282–83 (11th Cir. 2011). The Middle District of

Florida requires a party to confer with opposing counsel before filing most motions

in civil cases and to make a good faith effort to resolve the issues presented in the

motion. M.D. Fla. R. 3.01(g). That party must then confirm in a certification that



       1
        Hopkins did file with the District Court an objection to the Magistrate Judge’s order
denying reconsideration. That objection was untimely.
                                                3
               Case: 14-14912     Date Filed: 07/01/2015    Page: 4 of 6


it conferred with opposing counsel and state whether the parties agree on the

resolution of the motion. Id.

      Hopkins’s Rule 60(b) motion motion neither included a certification that she

conferred with opposing counsel, nor indicated Chase Bank’s position on the

proposed motion. Accordingly, the District Court did not abuse its discretion when

it denied Hopkins’s motion after finding that it did not satisfy the local rules.

                                          III.

      Where, as here, a litigant fails to move a judge to recuse, we consider

whether the judge should have recused sua sponte for plain error. See Hamm v.

Members of Bd. of Regents of State of Fla., 708 F.2d 647, 651 (11th Cir. 1983).

We find no error, much less plain error, in this case. The allegations of bias in

Hopkins’s brief concern actions the Magistrate Judge took during the case, and

thus, do not raise the type of extrajudicial bias that requires recusal. Id. (“The

general rule is that bias sufficient to disqualify a judge must stem from

extrajudicial sources.”).

                                          IV.

      The right to a jury trial in the Seventh Amendment is preserved inviolate by

the Federal Rules of Civil Procedure. Fed. R. Civ. P. 38(a). A plaintiff waives his

right to a jury trial, though, unless a proper demand is served and filed. Id. 38(d).

A demand for a jury trial must be made within fourteen days after the last pleading


                                           4
                   Case: 14-14912   Date Filed: 07/01/2015    Page: 5 of 6


directed to the issue, and it can be made in a pleading. Id. 38(b)(1). Hopkins made

no demand for a jury trial in her complaint and did not file a demand for a jury trial

within fourteen days of the filing of her complaint. She therefore waived her right

to a jury trial.

                                            V.

       We generally will not consider an issue raised for the first time on appeal.

Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). We

may, however, consider an issue raised for the first time on appeal if: (1) it is a

pure question of law; (2) the appellant had no opportunity to raise his claim before

the district court; (3) substantial justice is at stake; (4) the proper resolution is

beyond any doubt; or (5) the issue presents significant questions of general impact

or great public concern. Id. at 1332.

       Hopkins did not present to the District Court her claim that she was denied

access to the courts. Her claim raises none of the circumstances that warrant

consideration of an issue for the first time on appeal. We thus decline to consider

Hopkins’s claim that she was denied access to the courts.

                                            VI.

       Hopkins’s opening brief on appeal does not address her argument that the

District Court erred in granting Chase Bank summary judgment. Although she did

present that argument in her reply brief, we do not address arguments raised for the


                                             5
              Case: 14-14912     Date Filed: 07/01/2015    Page: 6 of 6


first time in a reply brief—even in a pro se litigant’s reply brief. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      AFFIRMED.




                                          6